Title: From George Washington to Colonel David Mason, 16 April 1778
From: Washington, George
To: Mason, David

 

Dear Sir
Head Quarters Valley Forge 16th April 1778

I recd yours of the 1st instant inclosing the proceeding of a General Court Martial upon John Bates and others. I am under the necessity of disapproving the sentences as the Court was illegally constituted, no Officer under the Rank of a Brigadier commanding in a separate state, except authorised by me, having a right to constitute a general Court Martial, as I wrote to you in my last: But that the Offenders may not escape the punishment due to their Crimes, I herewith inclose you a Commission empowering you to summon another Court for their trial. I am Dear Sir Yr most obt Servt.
